           Case 2:20-cv-11576-PSG-PD Document 10 Filed 01/12/21 Page 1 of 3 Page ID #:31
                                                                                                                                                         POS-010
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                                     FOR COURT USE ONLY
     CENTER FOR DISABILITY ACCESS
     Raymond G. Ballister, Jr. SBN 111282
     8033 Linda Vista Road Suite 200 San Diego CA 92111

            TELEPHONE NO.:      (858) 375-7385    FAX NO. (Optional): (888) 422-5191

 E–MAIL ADDRESS (Optional):     general@potterhandy.com
      ATTORNEY FOR (Name):      Plaintiff
 CENTRAL      DISTRICT OF CALIFORNIA
   STREET ADDRESS:

       MAILING ADDRESS:

      CITY AND ZIP CODE:

           BRANCH NAME:


      PLAINTIFF/PETITIONER:            Garcia                                                                CASE NUMBER:

                                                                                                                         2:20-cv-11576-PSG-PD
DEFENDANT/RESPONDENT:                  3049 8th Street, L.P et al
                                                                                                            Ref. No. or File No.:
                                    PROOF OF SERVICE OF SUMMONS

                                              (Separate proof of service is required for each party served.)
1.    At the time of service I was at least 18 years of age and not a party to this action.
2.    I served copies of:
      a.             summons
      b.             complaint
      c.             Alternative Dispute Resolution (ADR) package
      d.             Civil Case Cover Sheet (served in complex cases only)
      e.             cross-complaint
      f.     X       other (specify documents):       SEE ATTACHED LIST OF DOCUMENTS SERVED
3.    a. Party served (specify name of party as shown on documents served):
           MPI Group, Inc., a California Corporation
      b.          Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person
                  under item 5b on whom substituted service was made) (specify name and relationship to the party named in item 3a):
                  Agent for Service of Process: Babak Farhami
4.    Address where the party was served:
      18867 Ringling St Tarzana, CA 91356
5.    I served the party (check proper box)
      a.         by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to
                 receive service of process for the party (1) on (date): 1/10/2021                 (2) at (time): 11:34 am
      b.          by substituted service.   On (date):                   at (time):            I left the documents listed in item 2 with or
                  in the presence of (name and title or relationship to person indicated in item 3):


                    (1)              (business) a person at least 18 years of age apparently in charge at the office or usual place of business
                                     of the person to be served. I informed him or her of the general nature of the papers.

                    (2)              (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual
                                     place of abode of the party. I informed him or her of the general nature of the papers.
                    (3)              (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
                                     address of the person to be served, other than a United States Postal Service post office box. I informed
                                     him or her of the general nature of the papers.
                    (4)              I thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served
                                     at the place where the copies were left (Code Civ. Proc., § 415.20). I mailed the documents on
                                     (date):               from (city): San Diego                 or        a declaration of mailing is attached.
                    (5)              I attach a declaration of diligence     stating actions taken first to attempt personal service.
                                                                                                                                                            Page 1 of 2

 Form Adopted for Mandatory Use                                                                                                        Code of Civil Procedure, § 417.10
   Judicial Council of California
                                                        PROOF OF SERVICE OF SUMMONS
 POS-010 [Rev. January 1, 2007]
          Case 2:20-cv-11576-PSG-PD Document 10 Filed 01/12/21 Page 2 of 3 Page ID #:32
      PLAINTIFF/PETITIONER:          Garcia                                                         CASE NUMBER:


                                     3049 8th Street, L.P et al                                                 2:20-cv-11576-PSG-PD
DEFENDANT/RESPONDENT:



5.   c.             by mail and acknowledgment of receipt of service. I mailed the documents listed in item 2 to the party, to the
                    address shown in item 4, by first-class mail, postage prepaid,

                    (1) on (date):                                             (2) from (city):
                     (3)         with two copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed
                                 to me. (Attach completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc., § 415.30.)
                    (4)           to an address outside California with return receipt requested. (Code Civ. Proc., § 415.40.)

     d.             by other means (specify means of service and authorizing code section):




                    Additional page describing service is attached.

6.   The "Notice to the Person Served" (on the summons) was completed as follows:
      a.        as an individual defendant. 
      b.        as the person sued under the fictitious name of (specify):
     c.         as occupant.
      d.        On behalf of (specify):        MPI Group, Inc., a California Corporation
                     under the following Code of Civil Procedure section:
                                    416.10 (corporation)                           415.95 (business organization, form unknown)
                                    416.20 (defunct corporation)                   416.60 (minor)
                                    416.30 (joint stock company/association)       416.70 (ward or conservatee)
                                    416.40 (association or partnership)            416.90 (authorized person)
                                    416.50 (public entity)                         415.46 (occupant)
                                                                                   other:
7.   Person who served papers
     a. Name: Roberto Diaz
     b. Address: 30 N 1st St #8, Alhambra, CA 91801
     c. Telephone number: (626) 375-5246
     d. The fee for service was: $ 35
     e. I am:
           (1)             not a registered California process server.
           (2)             exempt from registration under Business and Professions Code section 22350(b).
           (3)             a registered California process server:
                           (i)         owner          employee         independent contractor.
                           (ii) Registration No.: 5681
                           (iii) County: Los Angeles

8.             I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

               or
9.             I am a California sheriff or marshal and I certify that the foregoing is true and correct.

Date:

     Roberto Diaz
          (NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL)                                             (SIGNATURE )




POS-010 [Rev. January 1, 2007]                                                                                                         Page 2 of 2
                                                     PROOF OF SERVICE OF SUMMONS
          Case 2:20-cv-11576-PSG-PD Document 10 Filed 01/12/21 Page 3 of 3 Page ID #:33
                          Garcia v. 3049 8th Street, L.P et.al
           CaseName:________________________________________________

           CaseNumber:______________________________________________
                            2:20-cv-11576-PSG-PD


                                               DOCUMENTSSERVED

✔ SUMMONS&PROOFOFSERVICE                                 &Z'/^dZd/KE/E&KZDd/KE,EKhd
✔ COMPLAINT&CIVILCOVERSHEET                               KZZ^dd/E'^DE'DEdKE&ZE
   INSTRUCTIONSONHOWTOCOMPLETETHECOVERSHEET
                                                               EKd/K&^^^/'EDEdʹhE>/D/d/s/>^
   VERIFICATION
                                                               sK>hEdZz&&//Ed>/d/'d/KE^^d/Wh>d/KE^
   CIVILCASECOVERSHEETADDENDUMANDSTATEMENTOF
   LOCATION                                                   ^d/Wh>d/KEͲZ>zKZ'E/^d/KE>Dd/E'

✔ NOTICETOPARTIESOFCOURT–DIRECTEDADRPROGRAM           ^d/Wh>d/KEʹ/^KsZzZ^K>hd/KE
✔ CERTIFICATIONANDNOTICEOFINTERESTEDPARTIES              /E&KZD>/^KsZzKE&ZE
✔ NOTICEOFASSIGNMENTTOUNITEDSTATESJUDGES                ^d/Wh>d/KEEKZZʹDKd/KE^/E>/D/E
   NOTICETOCOUNSEL
   ATTENTION:NEWCVILACTIONS
                                                           ✔   s/^KZz/E&KZDd/KE&KZh/>/E'KtEZ^EdEEd^
                                                               ΀WZ>/&KZE//s/>Kϱϱ͘ϯ;Ϳ;ϭͿ;Ϳ΁
   DEMANDFORJURYTRIAL
                                                           ✔   s/^KZzEKd/dK&EEd΀WZ>/&KZE//s/>K
✔ NOTICETOPARTIES:COURTPOLICYONSETTLEMENT        ϱϱ͘ϱϰ;Ϳ;ϭͿ΁
   ANDUSEOFALTERNATIVEDISPUTERESOLUTION(ADR)
                                                           ✔   EKd/K&^dzΘZ>zs>hd/KEKE&KZ:K/Ed/E^Wd/KE;ŝƐĂďŝůŝƚǇĐĐĞƐƐ
   ORDERRESTATUS(PRETRIALSCHEDULING)CONFERENCE          >ŝƚŝŐĂƚŝŽŶͿ

   NOTICEOFAVAILABILITYOFAMAJISTRATEJUDGETO        ✔   &EEd͛^WW>/d/KE&KZ^dzΘZ>zs>hd/KEKE&ZEWZ/s/>
                                                               Kϱϱ͘ϱϰKZ:K/Ed/E^Wd/KE
   EXERCISEJURISDICTIONANDAPPEALINSTRUCTIONS
   NOTICEOFAVAILABILITYͲVOLUNTARYDISPUTERESOLUTION
                                                           ✔   Kd,Z

   STIPULATIONTOELECTREFFERALOFACTIONTOVOLUNTARY       STANDING ORDER REGARDING NEWLY ASSIGNED
   DISPUTERESOLUTIONPROGRAM(VDRP)                          CASES
   ORDERREQUIRINGJOINTSTATUSREPORT
   ORDERREFILINGREQUIREMENTS
   ORDERSETTINGMANDATORYSCHEDULINGCONFERENCE
   STANDINGORDERREGARDINGCASEMANAGEMENTINALL
   CIVILCASES
   SCHEDULINGORDERFORCASESASSERTINGDENIALOFRIGHT
   OFACCESSUNDERAMERICANSWITHDISABILITIESACT
   CIVILMINUTES–GENERAL
   SETTLEMENTCONFERENCEPROCEDURES
   STANDINGORDERFORALLJUDGESOFTHENORTHERN
   DISTRICTOFCALFORNIA
   CONSENTTOPROCEEDBEFOREAUNITEDSTATEMAJISTRATE
   JUDGE
